DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because Abstract in more than 150 words.
Appropriate correction is required.
Claim Objections
Claims 1-10 are objected:
Each claim should begin with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations (see MPEP 608.01(M)). 
Claim 1, the period in claim line 5 should be removed.
Claim 1, line 4, “plunger pump” should read as “the plunger pump”.
Claim 1, line 8 , “for test drilling fluid preparation” should read e.g., as “a test drilling fluid preparation” or revised accordingly.
Claim 1, line 9, “liquid inlet and outlet” should be read e.g., as “a liquid inlet and an outlet” or revised accordingly.
Claim 1, line 11, “the drilling fluid” should read as “the test drilling fluid” or revised to have a consistent language with rest of the claim. Similarly “the container” in line 11, should read as “the mud container” and in line 12 “the flowing test device” should read as “the flow test device” for having a consistent claim language.
Claim 10, the period in claim line 4 should be removed or corrected.

Remaining claims are objected because of their dependencies. However, Applicant is recommended to revise all claims for similar objections.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-10 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Claims should be revised and written as clear and positively recited citations to make it clear what limitations are claimed. Currently, claims 1-10 are not clear what limitations should be examined or searched to be compared with prior art.

Regarding Claim 1: it is not clear what “inversion of instantaneous pressure and flow rate” means? Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

In claim line 5 of claim 1 “the mud tank”  and “the fluid tank” in line 10, “the test drilling fluid” in line 6, “the tested samples collection” in line 9, “the heat jacket” in line 10, “the outer surface” in line 10, line 14, “the flowing states”, in line 15 “the borehole annulus” , in line 17 “the control module”, line 18, “the best rheological mode”, line 19 “the inversion of instantaneous pressure and flow rate” lack antecedent basis making claim indefinite.
In claim 2, line 3 “the temperature sensor” , line 4 “the entrance”, and “the pressure”, line 6 “the conventional test pipeline section”, lack antecedent basis making claim indefinite.

Similarly, the Applicant is required to revise all remaining claims 3-10 and revise those limitations that lack antecedent basis accordingly.

The term "High" in claims 1 and 5 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Besides, a claim is only limited by positively recited elements, therefore, term “can” in line 17 of claim 1, lines 1, 5, and 12 of claim 3, line 2 and 4 claim 6, lines 3,4,6 of claim 7, lines 2 and 5 of claim 8, line of 1 claim 9, lines 2 and 5 of claim 10 render the claims indefinite.
Similarly, term “may” in line 3 of claim 5 renders the claim indefinite.

Similarly, the Applicant is required to revise all remaining claims 3-10 and revise those limitations that lack a positively recited limitations, accordingly.
 In claims 5 and 6, it is not clear what “most realistic” and “more realistic” mean, rendering claims 5 and 6 indefinite. Besides claim 6 depends from claim 5, and it is not clear what “ a more realistic” is and how it is different that the more realistic model in claim 5.

Regarding claims 3, 6-7, and 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 8 and 10, the phrase "more specifically" renders the claim indefinite because it is unclear if Applicant wants consideration of the broader recitation that precedes the phrase "more specifically" or consideration of the narrower recitation that succeeds the problem phrase.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “van Oort, (US 20180058992 A1, “van Oort”).


Regarding independent claim 1,

 Van Oort e.g., in Fig.1-6 discloses an automatic measuring system (e.g., ¶0099, fully automated control and data acquisition system 160 in fig.1) for high temperature and high pressure drilling fluid parameter measurement (e.g.,¶0003-drilling fluid), which contains a mud container, a heat exchanger, a plunger pump, a flow test device and a control module, wherein:
the mud container (e.g., fig.6 Mud Tank), heat exchanger (not shown but e.g., ¶0099-muds can be pre-heated before being pumped through the pipe section to study rheological parameters at elevated temperature which usually has a larger effect than pressure) and plunger pump (auxiliary mud pump and ¶0099 a positive displacement pump) are connected in turn with pipeline (not labeled but shown e.g., fig.6). 
The heat exchanger (not shown but described in e.g., ¶0099) and the main function is to receive the test drilling fluid from the tank and heat it to simulate the practical conditions (¶0006¶0050¶0074¶0075¶0082¶0099 one or more measured flow rates and the corresponding one or more differential pressure measurements are obtained at downhole conditions of the wellbore conduit is situated at or above the Earth's surface or/and the conduit is situated within a wellbore and the one or more measured flow rates and the corresponding one or more differential pressure measurements are obtained at downhole conditions of the wellbore);
the mud container (Mud Tank), which is used both for test drilling fluid preparation and the tested samples collection (e.g., ¶0089¶0099 and better shown in fig.3-) with liquid inlet and outlet respectively (lines in and out of Mud Tank not labeled but shown in drawings);
…keep the drilling fluid in the container warm by heating (¶0099);
the plunger pump (positive displacement mud pump¶0099) is used to pump the test drilling fluid to the flowing test device (e.g., shown in fig.6);
the flow test device (Coriolis flow meter e.g.Fig.6 and described e.g., in ¶0005 besides system control and data acquisition and pressure sensors- measuring one or more pressures of the fluid flowing within the flow region using a plurality of pressure sensors at a plurality of locations within the flow region) is used to simulate the flowing states of drilling fluid in the borehole annulus (flow region comprises an annulus that is a region between a conduit and a wellbore or a wired drill pipe- not labeled but shown in Fig.6 and described in e.g., ¶0099¶0005¶0014 - receiving, using a processing device, the one or more measured flow rates and the corresponding one or more differential pressure measurements; storing, using the processing device, the one or more measured flow rates and the corresponding one or more differential pressure measurements; and  determining, using the processing device, the fluid characteristic of the fluid such as a friction factor, a Reynolds number, a density of the fluid, or a combination thereof using the one or more measured flow rates and the corresponding one or more differential pressure measurements) and drilling string (e.g.,¶0047), and also measure the pressure and flow rate (e.g.,¶0005¶0009¶0011¶0014¶0015¶0099 measuring one or more flow rates and a corresponding one or more differential pressures of a fluid flowing within a flow region to produce one or more measured flow rates and a corresponding one or more differential pressure measurements, wherein the flow region comprises an area inside a conduit, an annulus, or a combination thereof, and wherein at least a portion of the one or more measured flow rates and corresponding one or more differential pressure measurements correspond to the fluid flowing in the flow region in a transitional flow regime, a turbulent flow regime, or a combination thereof) of drilling fluid in the inlet and outlet of the test device (¶0099);
the control module (e.g.,fig.1- 160), which can automatically measure rheological parameters (e.g., fig.14 also¶0057-¶0059¶0099) and obtain the best rheological mode of the drilling fluid in the borehole annulus and drilling string (e.g.,¶0058 using different rheological models and comparing with experimental measurements e.g., in Fig.20 or table 2 ) based on the inversion of instantaneous pressure and flow rate (e.g. in ¶0090, Fluid rheological parameters are subsequently determined from the differential pressure data for laminar flow- generating a plot based on the one or more differential pressure measurements; and wherein determining, using the processing device, the fluid characteristic of the fluid comprises using the plot based on the one or more differential pressure measurements). 
Van Oort explicitly discloses:  temperature is monitored during the test and muds can be pre-heated before being pumped through the pipe section to study rheological parameters at elevated temperature (¶0099) Examiner holds that Van Oort these limitations :” heat exchanger is located below the mud tank and the heat jacket, which is arranged on the outer surface of the fluid tank”.

Regarding claim 2 which depends on claim 1,
Van Oort further discloses the flow test device comprises a temperature sensor (e.g.,¶0009¶0099), a pressure and flow rate sensor (e.g.,¶0009¶0099), a conventional test pipeline section (¶0005¶0007¶0099) and an annulus test pipeline section(e.g.,¶0005); the temperature sensor is used to detect the temperature of the drilling fluid in the entrance (¶0099); the pressure and flow rate sensors are used to obtain the pressure and flow rate of the drilling fluid at the inlet and outlet of the test device in real time (e.g.,¶0099); the conventional test pipeline section and the annulus test pipeline section are respectively used to simulate the flow state of the drilling fluid under practical conditions (e.g., ¶0005¶0007¶0009).

Regarding claim 3 which depends on claim 1,
Van Oort in e.g.,Fig.1 and ¶0090¶0098¶0099 discloses the control module (160) can automatically measure rheological parameters and obtain the best rheological mode (e.g.,¶0009  or in e.g.,¶0058¶0113 discloses different flow models such as power-law, Bingham, Herschel-Bulkley and Carson model based on the instantaneous pressure and flow rate and as shown in with results in e.g.,figs.7-20 compare the results with experimental results) of the drilling fluid in the borehole annulus (e.g.,¶0005,¶0014¶0021) and drilling string based on the inversion of instantaneous pressure and flow rate (e.g.,¶0090), in detail, 
the control module (160) can obtain the rheological parameters of different flow models such as power-law, Bingham, Herschel-Bulkley and Carson model based on the instantaneous pressure and flow rate (e.g.,¶0058¶0059¶0092 cites different models and in e.g.,¶0090 based on these models and flow rare and differential pressure determining rheological properties); according to the obtained rheological parameter values in each rheological mode and the corresponding pressure loss calculation model for different rheological modes (e.g.,¶0090-¶0096 teaches from measured rheological parameters and creating plots of these parameters and 8V/D the flow indexes such as N, Re are determined that can used to determine flow properties and shear rate),
 the flow and pressure dissipation in each rheological mode are obtained, and the flow and pressure dissipation are compared to the measured values for contrastive analysis (e.g.figs.17-20 the results from models are compared with experimental measurements), after that a more realistic rheological model and the associated rheological parameters can be acquired for drilling fluid flow in conventional pipeline or annulus pipeline (using different models and comparison with flow measurements the comparison shown in e.g., table 2 for a same mud and different models and in e.g.,figs.17-20 a comparison with experimental results shows the accuracy of the chosen model).


Regarding claim 5 which depends on claim 1,
Van Oort further discloses the usage of the flow type automatic measuring system for high temperature and high pressure drilling fluid parameter measurement may comprise the following steps:
simulate (system 160 and e.g., ¶0009¶0090-¶0096) the flow state of drilling fluid in annulus or conventional pipeline (e.g., ¶0005¶0014) under actual working conditions (choosing 5 or 6 different flow rate and different locations e.g., ¶0014);
real-time monitor the pressure and flow rate of drilling fluid when flow in and out of the test device (e.g., ¶0006¶0014);
based on the instantaneous pressure and flow rate, obtain the most realistic rheological model and the associated rheological parameters by inversion technique (using different models and comparison with flow measurements the comparison shown in e.g., table 2 for a same mud and different models and in e.g., figs.17-20 a comparison with experimental results shows the accuracy of the chosen model).
 
Regarding claim 6 which depends on claim 1,
Van Oort in ¶0009-¶0014 and Figs. 7-20 and table 2 teaches a more realistic rheological model and the associated rheological parameters can be acquired for drilling fluid flow in conventional pipeline or annulus pipeline by inversion technique; the details can be described as: first, obtain the rheological parameters of different flow models such as power-law, Bingham, Herschel-Bulkley and Carson model (e.g., ¶0058-¶0061) based on the instantaneous pressure and flow rate; second,  calculate the flow rate and pressure dissipation with the obtained rheological parameters and the pressure dissipation calculation model for different rheological models (e.g.,¶0019-¶0020); thirdly, compare and analyze the calculated values and the measured values to obtain a more realistic rheological model and associated rheological parameters for drilling fluid flow in conventional pipeline or annulus pipeline (e.g., in Figs.17-20, table 2 comparison between data from cited models and data from real time measurements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over van Oort, (US 20180058992 A1, “van Oort”).

Regarding claim 7 which depends on claim 1,
Van Oort teaches using the rheological models that relates shear stress and shear rate in e.g., ¶0013 teaches using power law, in ¶0058 teaches using Herschel-Bulkley model in ¶0092-¶0094 teaches using Bingham model to calculate flow properties such as flow rate and differential pressures from rheological parameters given by these models. For example: in ¶0090-¶0092 teaches generating, using the processing device, a plot 8V/D versus Tw based on the one or more differential pressure measurements, and determining, using the processing device, the fluid characteristic of the fluid using the plot based on the one or more differential pressure measurements, determining, using the processing device, a flow behavior index N for the fluid from a logarithmic plot of shear stress at a wall of the flow region versus nominal Newtonian shear rate; and determining, using the processing device, the fluid characteristic of the fluid using a rheological model and the plot based on the one or more measured flow rates and the corresponding one or more differential pressure measurements, a logarithmic plot of shear stress at a wall of the flow region versus nominal Newtonian shear rate, or a combination thereof. Also, similarly, in ¶0093-¶0100 teaches the transitional Reynolds number of the fluid using the plot of shear stress at a wall of the flow region versus nominal Newtonian shear rate. Therefore, van Oort discloses the rheological parameters for different flow models such as the power law model, Bingham model and Herschel-Bulkley model can be calculated with the instantaneous pressure and flow rate; specially, the calculation method can be defined as following for drilling fluid flow in conventional pipeline; when the test fluid is power law fluid, although van Oort fails to explicitly disclose:

    PNG
    media_image1.png
    53
    118
    media_image1.png
    Greyscale

where K is the consistency coefficient, n is the fluidity index, V is the average flow velocity, τb is the shear stress on the cylindrical surface, and D represents the diameter of the conventional pipeline; for Bingham fluid, the formula for rheological parameters calculation is:

    PNG
    media_image2.png
    39
    145
    media_image2.png
    Greyscale

where τ0 is the fluid dynamic shear force and μp is the plastic viscosity;
for Herschel-Bulkley fluid, the formula for rheological parameters calculation is:

    PNG
    media_image3.png
    76
    357
    media_image3.png
    Greyscale


for Carson fluid, the formula for rheological parameters calculation is:

    PNG
    media_image4.png
    40
    186
    media_image4.png
    Greyscale

where τc is the dynamic shear force for Carson fluid and μ∞ is the ultimate shear viscosity. These above-mentioned equations for each model are described in fluid dynamics text or handbook type books. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify well known models used for determining Rheological parameters as taught by van Oort based on given correlations of 8v/D to determine e.g., shear rate as taught by van Oort. One of ordinary skill in the art would know these correlations are based on fluid dynamics of flow in conduits and applying them to determine flow properties in different algorithms is a routine practice in application of processing devices to determine flow properties.

Regarding claim 8 which depends on claim 1,
Van Oort in e.g., ¶0096 discloses the flow rate and pressure dissipation in conventional pipelines can be calculated with the obtained rheological parameters for different flow models; more specifically, use the different calculation model for different flow models to calculate the pressure dissipation first; then the flow rate can be calculated by the relation between pressure dissipation and flow rate.
Van Oort does not explicitly disclose
    PNG
    media_image5.png
    44
    114
    media_image5.png
    Greyscale
.
where q is the flow rate, Δp is the pressure dissipation and rb is the radius of flow core zone.
However, 
    PNG
    media_image5.png
    44
    114
    media_image5.png
    Greyscale
	 is well known Poiseuille’s law that is for flow in a pipe with radius R and core r and pressure loss of Δp of fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Poiseuille’s law to calculate fluid flow based on flow using of Δp is the pressure dissipation and rb is the radius of flow core zone.one of ordinary skill in the art would know Poiseuille’s law as a basic formula in fluid dynamics and use it in a reliable simulation tool based on well-known models. 

Regarding claim 9 which depends on claim 1,
Van Oort teaches using the rheological models that relates shear stress and shear rate in e.g., ¶0013 teaches using power law, in ¶0058 teaches using Herschel-Bulkley model in ¶0092-¶0094 teaches using Bingham model to calculate flow properties such as flow rate and differential pressures from rheological parameters given by these models. For example: in ¶0090-¶0092 teaches generating, using the processing device, a plot 8V/D versus Tw based on the one or more differential pressure measurements, and determining, using the processing device, the fluid characteristic of the fluid using the plot based on the one or more differential pressure measurements, determining, using the processing device, a flow behavior index N for the fluid from a logarithmic plot of shear stress at a wall of the flow region versus nominal Newtonian shear rate; and determining, using the processing device, the fluid characteristic of the fluid using a rheological model and the plot based on the one or more measured flow rates and the corresponding one or more differential pressure measurements, a logarithmic plot of shear stress at a wall of the flow region versus nominal Newtonian shear rate, or a combination thereof. Also, similarly, in ¶0093-¶0100 teaches the transitional Reynolds number of the fluid using the plot of shear stress at a wall of the flow region versus nominal Newtonian shear rate. Therefore, van Oort discloses the rheological parameters for different flow models such as the power law model, Bingham model and Herschel-Bulkley model can be calculated with the instantaneous pressure and flow rate; specially, the calculation method can be defined as following for drilling fluid flow in conventional pipeline; when the test fluid is power law fluid,, although van Oort fails to explicitly disclose: for power law fluid,

    PNG
    media_image6.png
    49
    180
    media_image6.png
    Greyscale

where Q is the flow rate, Ro is the outer diameter of the annulus, Ri is the inner diameter of the annulus, K is the consistency coefficient, n is the fluidity index, and τb is the shear stress on the cylindrical surface;

    PNG
    media_image7.png
    54
    212
    media_image7.png
    Greyscale

for Bingham fluid,

    PNG
    media_image8.png
    52
    215
    media_image8.png
    Greyscale

where τ0 is the fluid dynamic shear force and μp is the plastic viscosity;
for Herschel-Bulkley fluid.

    PNG
    media_image9.png
    51
    329
    media_image9.png
    Greyscale

for Carson fluid,

    PNG
    media_image10.png
    51
    441
    media_image10.png
    Greyscale

where τc is the dynamic shear force for Carson fluid and μ∞ is the ultimate shear viscosity.
These above-mentioned equations for each model are described in any fluid dynamics text or handbook type books. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify well known models used for determining Rheological parameters as taught by van Oort based on given correlations of 8v/D to determine e.g., shear rate as disclosed by van Oort. One of ordinary skill in the art would know these correlations are based on fluid dynamics of flow in conduits and applying them to determine flow properties in different algorithms is a routine practice in application of processing devices.

Regarding claim 10 which depends on claim 1,
Van Oort teaches using the rheological models that relates shear stress and shear rate in e.g., ¶0013 teaches using power law, in ¶0058 teaches using Herschel-Bulkley model in ¶0092-¶0094 teaches using Bingham model to calculate flow properties such as flow rate and differential pressures from rheological parameters given by these models. For example: in ¶0090-¶0092 teaches generating, using the processing device, a plot 8V/D versus Tw based on the one or more differential pressure measurements, and determining, using the processing device, the fluid characteristic of the fluid using the plot based on the one or more differential pressure measurements, determining, using the processing device, a flow behavior index N for the fluid from a logarithmic plot of shear stress at a wall of the flow region versus nominal Newtonian shear rate; and determining, using the processing device, the fluid characteristic of the fluid using a rheological model and the plot based on the one or more measured flow rates and the corresponding one or more differential pressure measurements, a logarithmic plot of shear stress at a wall of the flow region versus nominal Newtonian shear rate, or a combination thereof. Also, similarly, in ¶0093-¶0100 teaches the transitional Reynolds number of the fluid using the plot of shear stress at a wall of the flow region versus nominal Newtonian shear rate. Therefore, van Oort discloses the rheological parameters for different flow models such as the power law model, Bingham model and Herschel-Bulkley model can be calculated with the instantaneous pressure and flow rate; specially, the calculation method can be defined as following for drilling fluid flow in conventional pipeline; when the test fluid is power law fluid, although van Oort fails to explicitly disclose: the relation between pressure dissipation and flow rate:
    PNG
    media_image11.png
    44
    150
    media_image11.png
    Greyscale

where q is the flow rate, Ro is the outer diameter of the annulus, Ri is the inner diameter of the annulus, Δp is the pressure dissipation, and f is the Fanning friction factor.
These above-mentioned equations for each model are described in any fluid dynamics text or handbook type books. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify well known models used for determining Rheological parameters as taught by van Oort based on given correlations of 8v/D to determine e.g., shear rate as disclosed by van Oort. One of ordinary skill in the art would know these correlations are based on fluid dynamics of flow in conduits and applying them to determine flow properties in different algorithms is a routine practice in application of processing devices.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over van Oort, (US 20180058992 A1, “van Oort”) in view of Ye, (US 20190360286 A1, “Ye”).

Regarding claim 4 which depends on claim 1,
 Van Oort fails to explicitly teaches contains a check valve, two back-pressure control valves and a flow meter; the check valve is arranged in the inlet pipeline of the flow test device to prevent backflow of the testing drilling fluid; one of the back pressure control valves is arranged in the outlet pipeline of the flow test device, and the other is arranged in the pipeline between the mud container and the plunger pump; both of the back pressure control values are used for throttling; the flow meter is arranged between the check valve and the flow test device to monitor the flow rate of test fluid through the test device.
 Ye in figs.8-9 teaches the automatic drilling fluid parameter measurement system 922 also contains different valves (¶0056- handling system 800…includes valves or related joints to regulate the pressure or flow rate of the drilling fluid 933) and a flow meter 804.
Ye teaches valves to regulate the pressure or flow rate, , but Ye does not specifically cite as check valves or back pressure valves. Examiner takes Official Notice it is common knowledge in the art to use check valves or back-pressure control valves to maintain and control pressure in the fluid system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ye’s valves as check valve or back pressure valves; the check valve is arranged in the inlet pipeline of the flow test device to prevent backflow of the testing drilling fluid; one of the back-pressure control valves is arranged in the outlet pipeline of van Oort’s  flow test device. One of ordinary skill in the art would know these valves and mechanical equipment to control fluid flow pumped to test device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469) 295-9187. The examiner can normally be reached 9:00 am to 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2855                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2855